DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejections of claims 4 and 5 are withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory obviousness type double patenting rejection of claim 7 is withdrawn in view of amendments to the claims in copending appl. No. 16/702,905.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/702,905 (hereinafter “the ‘905 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘905 application recites substantially all of the limitations recited in claims 1 and 6 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0116019 to Stoddard, et al. (hereinafter “Stoddard”) in view of Chinese Patent No. CN202730295 to Lin, et al. (“Lin”). 
Regarding claim 1, Stoddard teaches a crystal growing apparatus (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:
a crucible including a main body portion (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a main body portion); and
a heating unit which is positioned on the outside of the crucible and is configured to heat the crucible by radiant heat (see, e.g., Fig. 1A and 
Stoddard does not explicitly teach that the crucible includes a low radiation portion having a radiation rate lower than that of the main body portion, wherein the low radiation portion is provided on an outer surface of a first point which is a heating center of the crucible, in a case where the crucible does not include the low radiation portion.  However, in Figs. 2 & 4 and ¶¶[0025]-[0028] as well as elsewhere throughout the entire reference Lin teaches an analogous embodiment of a crucible (1) for preparing a cast crystalline ingot by directional solidification.  In Figs. 2 & 4 and ¶¶[0025]-[0026] Lin specifically teaches the use of a side plate (3) which includes a lower protective plate (32) made of a heat insulating material which is provided around a bottom half of the crucible (1).  The thermally insulating bottom plate (32) improves the heat transfer effect inside the growing ingot, suppresses the generation of lateral heat flow, improves the heat transfer coefficient in the vertical direction, and suppresses the formation of corner polycrystals, thereby improving the overall yield of the ingot.  Thus, a person of ordinary skill in the art would look to the teachings of Lin and would be motivated to provide the crucible (110) of Stoddard with a low radiation portion having a radiation rate lower than the graphite crucible (110) which is provided around an outer surface of the crucible (110) about a heating center of the crucible (110) in the form of the lower insulating part (32) taught by Lin in order to suppress the generation of lateral heat flow, improve the heat transfer coefficient in the vertical direction, suppress the formation of corner polycrystals, and thereby improving the overall yield of the ingot.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 6, Stoddard and Lin do not explicitly teach that the height of the low radiation portion is 40% or more and 80% or less of a height of a raw material contained in the crucible.  However, since the purpose of the lower part (32) in Fig. 2 of Lin is to designed to suppress the generation of lateral heat flow from the raw material (2) a person of ordinary skill in the art would be motivated to ensure that the lower part (32) covers the majority of a height of the raw material (2) with Fig. 2 showing that substantially 80-90% of the height of the raw material (2) is covered by the lower part (32).  Since the height of the lower part (32) in Lin is sufficiently close to the claimed upper limit of 80%, it would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Thus, a person of ordinary skill in the art would look to Fig. 2 of Lin and would be motivated to ensure that the lower part (32) has a height that is in the range of more than 40% and 80% or less of a height of the raw material (2) contained within the crucible (1) for this purpose.  
Regarding claim 7, Stoddard teaches a crucible (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:  a main body portion (see, e.g., Fig. 1A and 
Stoddard does not explicitly teach a low radiation portion having a radiation rate lower than that of the main body portion, wherein the low radiation portion covers a part of an outer surface which is lower than a surface position of a raw material contained in the crucible.  However, in Figs. 2 & 4 and ¶¶[0025]-[0028] as well as elsewhere throughout the entire reference Lin teaches an analogous embodiment of a crucible (1) for preparing a cast crystalline ingot by directional solidification.  In Figs. 2 & 4and ¶¶[0025]-[0026] Lin specifically teaches the use of a side plate (3) which includes a lower protective plate (32) made of a heat insulating material which is provided around a bottom half of the crucible (1) and lower than a surface position of the raw material (2).  The thermally insulating bottom plate (32) improves the heat transfer effect inside the growing ingot, suppresses the generation of lateral heat flow, improves the heat transfer coefficient in the vertical direction, and suppresses the formation of corner polycrystals, thereby improving the overall yield of the ingot.  Thus, a person of ordinary skill in the art would look to the teachings of Lin and would be motivated to provide the crucible (110) of Stoddard with a low radiation portion (32) having a radiation rate lower than the graphite crucible (110) which is provided around an outer surface of the crucible (110) and at a position lower than a surface position of the raw material as taught by Lin in order to suppress the generation of lateral heat flow, improve the heat transfer coefficient in the vertical direction, suppress the formation of corner polycrystals, and thereby improving the overall yield of the ingot.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of U.S. Patent Appl. Publ. No. 2009/0158994 to Miyanaga, et al. (“Miyanaga”). 
Regarding claim 2, Stoddard and Lin do not explicitly teach that a radiation rate of the low radiation portion is 0.6 times or less than a radiation rate of the main body portion.  However, in ¶¶[0010]-[0011] Lin specifically teaches that the upper plate (31) may be made of a material such as graphite while the lower plate (32) is made of a heat insulating material such as ZnO, ZrO2, or SiC.  In this regard, a person of ordinary skill in the art would be motivated to utilize a heat insulation material for the lower plate (32) which possesses a radiation rate that is 0.6 times or less than the radiation rate of the upper region in order to ensure that the lower region is sufficiently insulated to produce the thermal gradients noted supra with respect to the rejection of claim 1.  This is further supported by Figs. 1-2 and ¶¶[0047]-[0072] of Miyanaga which teach an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) preferably has a heat radiation rate of 0.5% or less in order to function as an effective radiation shield and may be made of a material 
Regarding claim 3, Stoddard and Lin teach that the main body portion is composed of graphite (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a main body portion; see also ¶¶[0010]-[0011] of Lin which teach that the upper plate (31) may be made of a material such as graphite while the lower plate (32) is made of a heat insulating material), but does not explicitly teach that the low radiation portion is composed of a simple substance, carbide, or nitride including an element selected from the group consisting of Ta, Mo, Nb, Hf, W, and Zr, or a mixture thereof.  However, as noted supra with respect to the rejection of claim 2, in Figs. 1-2 and ¶¶[0047]-[0072] Miyanaga teaches an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) .  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of U.S. Patent Appl. Publ. No. 2007/0240634 to Radkevich, et al. (“Radkevich”). 
Regarding claim 4, Stoddard and Lin do not explicitly teach that an outer surface of the main body portion is uneven, and an outer surface of the low radiation portion is a flat surface.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible (1) exterior in the vicinity of the high thermal conductivity upper region (31) in Fig. 2 of Lin may be comprised of a roughened surface in place of or in supra with respect to the rejection of claim 1.  

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of International Patent Appl. Publ. No. WO 90/03952 to Schmid, et al. (“Schmid”). 
Regarding claim 5, Stoddard and Lin do not explicitly teach that a height of the low radiation portion is 2 times or more and 4 times or less than a distance of a perpendicular line drawn towards the heating unit from the first point.  However, since the heating element (125) in Fig. 1A and ¶[0037] of Stoddard is shown as being in contact with the crucible (110), when the side plate (3) of Lin is provided around the crucible (110) of Stoddard it would, in following the teachings of Stoddard, necessarily be in contact with the heating element (125) in order to maximize the heating efficiency of the heating element (125).  In this regard, since the heating element (125) is in contact with the lower part (32) of the side plate (3), the height of the lower part (32) will necessarily be more than two times a perpendicular line drawn from the first point to the heating element (125).  Stoddard and Lin do not explicitly teach that a height of the low radiation portion is also 4 times or less than a distance of a perpendicular line drawn towards the heating unit from the first point.  However, since the distance between the heater itself and the crucible directly influences the heating rate and profile within the crucible, the distance between See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  In this regard the use of resistance heaters which are located separate from and a predetermined distance away from the crucible is taught by Schmid.  In at least Figs. 1-3 and pp. 8-16 as well as elsewhere throughout the entire reference Schmid teaches an embodiment of an apparatus for crystal growth by directional solidification of a melt from a seed crystal (30) contained within a crucible (10) in which propagation of a liquid-solid interface (28) is controlled by, inter alia, resistance heaters (12) provided a predetermined distance away from the walls of the crucible (10).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal distance between the heater and the crucible in the apparatus of Stoddard and Lin which produces the desired heating profile within the melt curing crystal growth, including within the claimed range in which a height of the low radiation portion is 2 times or more and 4 times or less than a distance of a perpendicular line drawn towards the heating unit from the first point.  In this case the motivation for doing so would be to optimize the temperature profile within the melt and at the melt-solid interface during crystal growth such that a higher quality crystalline ingot may be grown.  
Regarding claim 8, Stoddard teaches a support, wherein the support is positioned on a lower portion of the crucible and supports the crucible (see, e.g., Fig. 1A and ¶¶[0030]-[0050] which teach that the crucible rests upon a solid heat sink material (135) which, in turn, is supported by the insulation (190)), but does not explicitly teach that the support rotates in a radial direction.  However, in Figs. 1-3 and pp. 8-16 as well as elsewhere throughout the entire reference Schmid teaches an embodiment of a crystal .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of U.S. Patent Appl. Publ. No. 2008/0107844 to Yasutaka Ito (“Ito”). 
Regarding claim 9, Stoddard teaches a heat insulating material (see, e.g., Fig. 1A and ¶[0036] which teach that the crucible (110) is enclosed by insulation (190)), but does not explicitly teach that the heat insulating material is a member having a thermal conductivity equal to or smaller than 5 W/mK.  However, in Figs. 1-2 and ¶¶[0025]-[0078] as well as elsewhere throughout the entire reference Ito teaches an embodiment of a structure (10) for use as a crystal growth furnace which is comprised of a metal base (11) which is coated with an inorganic material surface layer (12).  In ¶[0033]-[0034] Ito .  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of Schmid and still further in view of Ito. 
Regarding claim 10, Stoddard teaches a heat insulating material (see, e.g., Fig. 1A and ¶[0036] which teach that the crucible (110) is enclosed by insulation (190)), but does not explicitly teach that the heat insulating material is a member having a thermal conductivity equal to or smaller than 5 W/mK.  However, in Figs. 1-2 and ¶¶[0025]-[0078] as well as elsewhere throughout the entire reference Ito teaches an embodiment of a structure (10) for use as a crystal growth furnace which is comprised of a metal base (11) which is coated with an inorganic material surface layer (12).  In ¶[0033]-[0034] Ito specifically teaches that the thermal conductivity of the inorganic material surface layer (12) is preferably low in order to provide a high heat insulating property such that the temperature inside the metal base (11) can be quickly raised when heating.  Then in 
Regarding claim 11, Stoddard and Lin do not explicitly teach that the support passes through the heat insulating material and projects downward from the crucible.  However, as noted supra with respect to the rejection of claim 10, in Figs. 1-3 and pp. 8-16 as well as elsewhere throughout the entire reference Schmid teaches an embodiment of a crystal growth crucible (10) in which the base (24) is supported by a plurality of graphite rods (14) and a turntable (18), the latter of which is connected to a heat exchanger shaft (20) which is rotatable in a radial direction and passes through a foundation (72) or base of the crystal growth furnace.  In pp. 11-16 Schmid specifically teaches that by rotating the heat exchanger shaft (20) and, hence, the crucible (10) during growth of the Si ingot (26) it is possible to prevent impurities such as SiC from being incorporated within the growing crystal at the solid-liquid interface (28).  Thus, a person of ordinary skill in the art would look to the teachings of Schmid and would be motivated to support a base of the crucible (110) of Stoddard using a turntable (18) and heat exchanger shaft (20) which pass through the insulating material (190) and projects downward from the crucible (110) itself with the motivation for doing so being to facilitate rotation of the crucible within the 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0156122 to Taro Nishiguchi (“Nishiguchi”). 
Regarding claim 7, Nishiguchi teaches a crucible (see, e.g., the Abstract, Figs. 1-5, and entire reference) comprising:  
a main body portion (see, e.g., Figs. 2 & 5 and ¶¶[0029]-[0062] which teach a crucible (101) formed of a material such as graphite which has a main body portion around an outer peripheral surface of a bottom half of the crucible (101)); and 
a low radiation portion having a radiation rate lower than that of the main body portion, wherein the low radiation portion covers a part of an outer surface which is lower than a surface position of a raw material contained in the crucible (See, e.g., Fig. 5 and ¶¶[0059]-[0062] which teach an embodiment in which carbon 
Regarding claim 12, Nishiguchi teaches
a crystal installation portion on which a seed crystal is installed (see, e.g., Figs. 2 & 5 and ¶¶[0029]-[0062] which teach that a seed crystal (11) is installed on a lid or cover of the crucible (101)); and
a bottom portion which is filled with the raw material (see, e.g., Figs. 2 & 5 and ¶¶[0029]-[0062] which teach that a bottom of the crucible (101) is filled with raw material (17)),
wherein the crystal installation portion is disposed on a position facing the raw material (see, e.g., Figs. 2 & 5 and ¶¶[0029]-[0062] which teach that the cover or lid of the crucible (101) is at a position which faces the raw material (17)).  

Response to Arguments
Applicant's arguments filed August 20, 2021, have been fully considered but they are not persuasive. 
Applicants initially argue against the obviousness-type double patenting rejection of amended claim 1 by contending that the claimed low radiation portion is different from the first portion in claim 1 of the ‘905 application.  See applicants’ 8/20/21 reply, pp. 8-9.  Applicants’ argument is noted, but is unpersuasive.  Claim 1 of the ‘905 application recites, inter alia, that “the first portion is at a position where the crucible and a line segment connecting a heating center of the heating unit and the specific region intersect with each other” while claim 1 of the instant application recites that the “low radiation portion is provided on an outer surface of a first point which is a heating center of the crucible.”  Figure 1 of the instant application shows that the low radiation portion (12) is provided on an outer surface of the main body (11) of the crucible (10) at a position where a line segment connecting a heating center of the heater (30) and a specific region within the raw material (G) intersect with each other.  Accordingly, the location of the low 
Applicants subsequently argue against the 35 U.S.C. 103 rejection of claim 1 by contending that using Lin’s low radiation portion (32) on Stoddard’s crucible would render Stoddard’s device unsuitable for its intended purposes because the low radiation portion (32) would prevent control of the temperature gradient T to 0.1 °C/min or less as required by Stoddard.  Id. at pp. 9-11.  Applicant’s argument is noted, but is unpersuasive.  For one, it is pointed out that the temperature gradient disclosed in ¶[0041] of Stoddard is measured as a change in temperature per unit time, not as a change in temperature per unit distance.  Moreover, ¶[0041] teaches that T is measured on an outside surface of the crucible (110) between the crucible (110) and the heat sink (135) with Figure 1A of Stoddard showing that the heat sink (135) is located at a bottom of the crucible.  Accordingly, there is no reason that the use of the thermally insulating bottom plate (32) of Lin around the sides of the crucible (110) in Stoddard would prevent a temperature gradient per unit time T of 0.1 °C/min or less from being maintained at a bottom of the crucible (110) in Stoddard.  It is also pointed out that in at least ¶[0025] Lin teaches a crystal growth process which his substantially the same as Stoddard with steps of heating, melting, crystal growth, annealing, and cooling occurring with the low radiation portion (12) being installed around the crucible.  This necessarily means that Lin utilizes one or more heaters which surround the crucible and low radiation portion (12).  This is further supported by the teachings of Schmid which has been introduced to teach the limitations recited in new claims 8-11.  In Fig. 1 Schmid teaches an embodiment of a crystal growth furnace in which the walls (22) and base (24) of the crucible (10) are 
It is also noted that the recitation of a “simple substance” in claim 3 could potentially be subject to a 35 U.S.C. 112(b) rejection since it is unclear what is meant by the recitation of a “simple substance.”  It is assumed applicants intended to recite an “element” selected from the group consisting of Ta, Mo, Nb, Hf, W, Zr, and mixtures thereof as recited in the context of claim 3.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714